Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of the Claims
1. 	This application is a 371 of PCT/US2017/052718 09/21/2017, which claims benefit of 62/398,319 09/22/2016.
2.	Amendment of claims 1, 34 and 38, and  cancelation of claims 2-4, 14-15, 31-33, 35-37, 39-54, 56-75, 77-92, 94-111, 113-128, 130-134, 136-150 and 152-162 in the amendment filed on 02/1/2021 is acknowledged.  Claims 1, 5-13, 16-30, 34, 38, 55, 76, 93, 112, 129, 135 and 151 are pending in the application. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Brian A. Donahue on February 09, 2021.  The application has been amended as follows:
	Delete claims 12-13, 16-23, 55, 76, 93, 112, 129, 135 and 151.
Reasons for Allowance
4.	The rejection of claims 34 and 38 under 35 U.S.C. 112(b) has been overcome 

5.	Since Cash’s ‘199 in view of  Sabat et al. do not claim the instant method of use, therefore they are distinct from the instant invention. The rejection of claims 1 and 6-9 under the obviousness-type double patenting over Cash’s ‘199 in view of  Sabat et al. has been overcome in the amendment filed on 2/1/2021.  
6. 	Claims 1, 5-11, 24-30, 34 and 38 are neither anticipated nor rendered obvious over the art of record, and therefore are allowable.  A suggestion for modification of a reference to obtain the instant methods of use has not been found. Claims 1, 5-11, 24-30, 34 and 38 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

March 16, 2021